                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                           5:16-cv-00227-RJC-DCK

CHARLES J. ELLEDGE,                            )
                                               )
             Plaintiff,                        )
                                               )
             v.                                )
                                               )                   ORDER
LOWE'S COMPANIES, INC., and                    )
LOWE'S HOME CENTERS, LLC,                      )
                                               )
             Defendants.                       )
                                               )

      THIS MATTER comes before the Court on Charles J. Elledge’s (“Plaintiff”)

Motion for Oral Arguments regarding the pending Motion for Summary Judgment

filed by Lowe’s Home Centers, LLC (“Defendant”), (Doc. No. 36). For good cause

shown, the Court GRANTS Plaintiff’s motion and sets the date for oral arguments on

November 15, 2018.

      This case is currently set for trial November 5, 2018. (Doc. No. 61). Due to the

Motion’s potential to dispose of all of Plaintiff’s claims, the Court hereby

CONTINUES this case’s deadlines, resetting the trial date for the Court’s next civil

term in January.

      IT IS, THEREFORE, ORDERED that:

      1. Oral arguments shall be held on November 15, 2018;

      2. This case’s trial date is reset to January 7, 2019; and
3. All other pre-trial deadlines are set in reference to the January trial date.



                                   Signed: October 5, 2018
